Appellate Case: 22-7001     Document: 010110729101         Date Filed: 08/24/2022    Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            August 24, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  JASON SHANTEL GOSSETT,

        Plaintiff - Appellant,

  v.                                                            No. 22-7001
                                                   (D.C. No. 6:21-CV-00134-RAW-SPS)
  DON HELPHINSTINE; BEN FLOWERS;                                (E.D. Okla.)
  BILL BASHEAR; DARREN ROGERS;
  PHIL HURST; BRETT MORTON;
  ACTING MURRAY COUNTY
  COMMISSIONER,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

        Jason Gossett, an Oklahoma state prisoner proceeding pro se, seeks to appeal

 various district court orders that (1) dismissed this civil action, and (2) denied relief

 under Rule 60(b). His notice of appeal was only timely with respect to the Rule

 60(b) ruling, and our review is therefore limited to that ruling. Because Gossett has


        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-7001    Document: 010110729101         Date Filed: 08/24/2022     Page: 2



 not demonstrated that the district court abused its discretion by denying Rule 60(b)

 relief, we affirm the district court’s judgment.

       Gossett filed this civil action against several government officials under 42

 U.S.C. § 1983, seeking relief for alleged constitutional violations related to his arrest,

 criminal conviction, and conditions of confinement. The district court issued an

 opinion and order in which it dismissed some of Gossett’s claims for failing to state a

 claim upon which relief could be granted, explained how the remaining claims

 needed to be pleaded to comply with Rule 8 of the Federal Rules of Civil Procedure,

 and ordered Gossett to file a second amended complaint within twenty-one days of

 the entry of the opinion and order. The court warned Gossett that “[f]ailure to

 comply with this Order will result in dismissal of this action without further notice.”

 The court subsequently extended the deadline for an additional twenty-one days,

 again warning Gossett that the action would be dismissed if he did not comply with

 the order to file a second amended complaint. Rather than filing a second amended

 complaint, however, Gossett simply filed a motion in which he asserted that a second

 amended complaint was unnecessary. The court therefore dismissed the action

 without prejudice based on Gossett’s failure to comply with the court’s order. See

 Fed. R. Civ. P. 41(b); Nasious v. Two Unknown BICE Agents, 492 F.3d 1158, 1161

 n.2, 1162 (10th Cir. 2007).

       More than twenty-eight days later, Gossett filed a motion that the district court

 construed as a Rule 60(b) motion for relief from the judgment. The district court

 held that Gossett had not shown he was entitled to relief under Rule 60(b), and the

                                             2
Appellate Case: 22-7001     Document: 010110729101        Date Filed: 08/24/2022     Page: 3



 court accordingly denied the motion. Gossett then filed a notice of appeal, in which

 he stated he was appealing “any and or all opinions.”

        Because Gossett did not file a notice of appeal or post-judgment motion within

 twenty-eight days after the district court issued its order of dismissal, this court lacks

 jurisdiction to review any challenges to that order. See Lebahn v. Owens, 813 F.3d

 1300, 1304 (10th Cir. 2016). Gossett’s notice of appeal was timely only with respect

 to the district court’s order denying Rule 60(b) relief, and our review is therefore

 limited to that ruling. See id.

        “We review the district court’s denial of a Rule 60(b) motion for abuse of

 discretion,” considering only the denial of Rule 60(b) relief and not the merits of the

 underlying judgment. Servants of the Paraclete v. Doe, 204 F.3d 1005, 1009 (10th

 Cir. 2000). On appeal, Gossett does not address the Rule 60(b) factors, nor does he

 otherwise dispute the district court’s denial of relief under Rule 60(b). Moreover, we

 have independently reviewed the record and pertinent cases, and we are persuaded

 the district court did not abuse its discretion by denying Gossett’s post-judgment

 motion for relief from the judgment. See id. (explaining that Rule 60(b) relief is

 extraordinary and should be granted only in extraordinary circumstances).

        The district court’s judgment is accordingly affirmed.


                                              Entered for the Court


                                              Michael R. Murphy
                                              Circuit Judge


                                             3